t c summary opinion united_states tax_court joseph cornelius petitioner v commissioner of internal revenue respondent docket nos 4151-06s 4157-06s filed date joseph cornelius pro_se jeffrey d heiderscheit for respondent carluzzo special_trial_judge each of these consolidated cases was heard pursuant to the provisions of sec_7463 unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant period rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decisions to be entered are not reviewable by any other court and this opinion shall not be cited as precedent for any other case in a notice_of_deficiency dated date respondent determined a dollar_figure deficiency in petitioner’ sec_2002 federal_income_tax and additions to tax of dollar_figure and dollar_figure under sec_6651 and respectively in a separate notice_of_deficiency also dated date respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax and additions to tax of dollar_figure and dollar_figure under sec_6651 and respectively all of the adjustments made in the notices of deficiency have been agreed upon by the parties the issues for decision for each year are whether petitioner is entitled to all or a portion of a deduction for employee business_expenses claimed on his federal_income_tax return received by respondent after the notice_of_deficiency was issued and whether petitioner is liable for the sec_6651 additions to tax background some of the facts have been stipulated and are so found at the time each petition was filed petitioner resided in austin texas petitioner continuously lived and worked in austin texas from until date from until date he was employed there as a computer system administrator specializing in the application and operation of certain business management software towards the close of petitioner’s employer closed its austin office and petitioner found himself unemployed in date petitioner was offered employment on an as needed basis with princeton information systems pi he was assigned to work in boulder colorado for a client of pi the colorado assignment the colorado assignment started on date and continued through date petitioner stayed in a hotel for the first weeks of the colorado assignment afterwards he lived in a rented condominium apartment he maintained his apartment in austin until date when the colorado assignment terminated in date another began almost immediately this second assignment was for a client of pi in basking ridge new jersey the new jersey assignment as before petitioner was hired on an as needed basis by pi in connection with this assignment petitioner lived and worked in new jersey from date through date although in date his employment status changed while living and working in new jersey petitioner stayed for the first months at a summerfield suites and thereafter in a shared rented apartment from time to time while working in colorado and new jersey petitioner returned to austin to visit family and friends petitioner’ sec_2002 federal_income_tax return was not received by respondent before date his federal_income_tax return was received by respondent on date nothing in the record suggests that petitioner requested or received an extension to file either of those returns each of those returns includes a schedule a itemized_deductions as relevant here on each schedule a petitioner claimed a deduction for employee business_expenses the majority of each employee_business_expense deduction consists of amounts attributable to expenses for meals_and_lodging some relating to the period that petitioner was working in colorado and some relating to the period that petitioner was working in new jersey a portion of the deduction also is attributable to expenses_incurred by petitioner to travel back and forth to austin from either colorado or new jersey each return was prepared by a paid income_tax_return_preparer each return was untimely because according to petitioner he has a bad habit of once he is overdue on something avoiding it discussion employee_business_expense deductions ordinarily a taxpayer may not deduct personal expenses such as the costs of meals_and_lodging sec_262 however if properly substantiated traveling expenses including meals_and_lodging incurred by a taxpayer during the taxable_year while traveling away from home in the pursuit of a trade_or_business are deductible sec_162 sec_274 to qualify for deduction under sec_162 the traveling expense must be reasonable and necessary incurred while the taxpayer was traveling away from home and directly related to the conduct of the taxpayer’s trade_or_business 326_us_465 the reference to home in sec_162 means the taxpayer’s tax_home 74_tc_578 67_tc_1 49_tc_557 for each year in issue a portion of the employee_business_expense deduction includes amounts for meals_and_lodging expenses_incurred while petitioner was working in either colorado or new jersey according to petitioner the meals_and_lodging expenses were incurred while he was away from home for business purposes according to respondent petitioner was not away from home while working in either colorado or new jersey generally a taxpayer’s tax_home is determined by the location of the taxpayer’s regular or principal if more than one regular place of business regardless of where the taxpayer’s residence is located mitchell v commissioner supra pincite kroll v commissioner supra pincite sec_1_911-2 income_tax regs usually if the location of the taxpayer’s regular place of business changes so does the taxpayer’s tax home--from the old location to the new location--unless the period of employment at the new location is or is reasonably expected to be temporary kroll v commissioner supra pincite mitchell v commissioner tcmemo_1999_283 by law a taxpayer shall not be treated as being temporarily away from home during any period of employment if such period exceed sec_1 year sec_162 according to petitioner neither boulder colorado nor basking ridge new jersey should be treated as his tax_home during the years in issue because his assignments there were temporary see 86_tc_589 respondent points out that both assignments exceeded year in duration relying upon the above-quoted language of sec_162 respondent argues that neither of petitioner’s assignments may be considered temporary according to respondent petitioner’s tax_home was in boulder during the period that he was assigned to work and lived there and his tax_home was in baskin ridge during the period that he worked and lived there respondent argues that the meals_and_lodging expenses petitioner incurred during those periods of employment are nondeductible personal expenses because the expenses were not incurred while petitioner was traveling away from his tax_home see sec_262 for the following reasons we agree with respondent given the circumstances surrounding his employment during and we can understand why petitioner might consider his pi assignments to be temporary as that word is commonly used and understood nevertheless because each of petitioner’s assignments was for a period that exceeded year neither can be treated as a temporary assignment for federal_income_tax purposes consequently because petitioner’s colorado assignment lasted for more than year that location is considered his tax_home during the period he worked there similarly because petitioner’s new jersey assignment lasted for more than year his tax_home changed from boulder to baskin ridge and the latter location was his tax_home during the period that he worked there it follows that petitioner is not entitled to the portion of the employee_business_expense deduction attributable to amounts for meals_and_lodging for either year in issue furthermore because the expenses related to traveling back and forth between austin and colorado or austin and new jersey were incurred for personal purposes petitioner is not entitled to a deduction for those expenses see commissioner v flowers supra because the remaining itemized_deductions claimed for each year do not exceed the standard_deduction applicable to petitioner’s filing_status see sec_63 we need not consider petitioner’s entitlement to those deductions on the other hand as discussed at trial we think it appropriate to address an issue not raised by petitioner it appears that petitioner might be entitled to a sec_217 moving_expense_deduction for his move from austin to colorado in and or for his move from colorado to new jersey in if so the court expects that the parties will take the allowance of such deductions into account in the computations for entry of decision in each case sec_6651 additions to tax petitioner’ sec_2002 return was due to be filed on or before date but it was not submitted for filing before date his return was due to be filed on or before date but it was not received by respondent until date see sec_6072 consequently respondent imposed a sec_6651 addition_to_tax for each year in issue sec_6651 provides for an addition_to_tax of percent of the amount of the tax required to have been shown on the return if the failure_to_file is for not more than month with an additional percent for each month in which the failure_to_file continues to a maximum of percent of the tax in the aggregate if an income_tax return is not filed within days of the prescribed date for filing including extensions the addition_to_tax imposed is not less than the lesser_of dollar_figure or percent of the amount required to be shown as a tax on the return the addition_to_tax is applicable unless it is shown that the failure_to_file is due to reasonable_cause and not due to willful neglect the amount of the addition_to_tax is calculated on the net amount due sec_6651 it is not clear whether petitioner’s return for either year in issue was filed or processed by respondent although it is clear that both returns were received by respondent more than months late petitioner’s explanation for his failure_to_file a timely return for each year hardly establishes reasonable grounds for that failure otherwise petitioner does not challenge the amount of the sec_6651 addition_to_tax for either year and nothing in the record suggests that the amounts are not properly computed respondent’s imposition of the sec_6651 addition_to_tax for each year in issue is sustained respondent also imposed a sec_6651 addition_to_tax for each year in issue in general that section provides for an addition_to_tax in the case of the failure to pay an amount of tax shown on a return the amount of the sec_6651 addition_to_tax shown in each notice_of_deficiency was computed before respondent’s receipt of petitioner’s return for each year the court cannot determine whether petitioner’ sec_2002 or untimely return was processed by respondent or whether in the absence of a timely return for either year respondent prepared a substitute for return or a sec_6020 return see 120_tc_163 as with the sec_6651 additions to tax respondent bears the burden of production with respect to the imposition of the sec_6651 additions to tax that burden has not been satisfied with respect to the sec_6651 addition_to_tax for either or and petitioner is not liable for a sec_6651 addition_to_tax for either year to reflect the foregoing decisions will be entered under rule
